Title: Memorandum, 14 June 1757
From: Washington, George
To: 




[Fort Loudoun] 14 [June 1757]

   Colo. Stanwix.
Send him Colo. Carlyles Letter.
Write him abt Lieutt Bakers Success.
That the People come in pretending to be from Captn Spotswoods party must be Deserters.
That Our Assembly have voted 80,000 for raising 1200 Men &ca.
That I shoud be glad to know whether the Officers Servants are allowd Provisions. how the Officers themselves are allowd. that is in regard to the quantity or any thing in lieu of it.
Whether the Officers are allowd Bat Horses—or have their Baggage Transported at the Publick expence or their Own.
⟨W⟩hether the Officers Bat Men are Cloathd at the Expence of the Publick or their own. and what sort of Cloathing.
Whether they do any Duty as Soldiers, and whether they are Armd.
Whether Forrage money is allowd the Officers.
How many Women is allowd to a Comy of 100 Men.
